Judgment, Supreme Court, New York County (Laura E. Drager, J.), rendered April 29, 2002, convicting defendant, after a jury trial, of grand larceny in the fourth degree and two counts of jostling, and sentencing him, as a second felony offender, to an aggregate term of 2 to 4 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). There is no basis for disturbing the jury’s determinations concerning credibility. As to each of the two incidents, there was credible evidence, coupled with expert testimony, that supported the inference that defendant was part of a pickpocketing team. Concur—Tom, J.P., Andrias, Sullivan, Gonzalez and Malone, JJ.